Citation Nr: 1637495	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1989 to October 1992.  She also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2014 and May 2015, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for fibromyalgia, chronic fatigue, and neurological damage.  However, the Board granted service connection for the Veteran's chronic fatigue and neurological disorder claims and denied the Veteran's claim for fibromyalgia in its May 2015 decision.  The Veteran did not appeal that decision and as such, those matters are no longer before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in this case for further development.  While the Veteran was afforded a VA examination in April 2016, the examiner found that the audiological testing performed at that time was invalid and therefore, stated that she could not provide an etiology opinion.  During an April 2016 telephone call with VA, the Veteran reported that the April 2016 VA examiner had told her that a new examination would need to be scheduled due to the Veteran's pain and ear ringing that was present during the 2016 examination.  She reported that she would like to set up such an examination; however, an examination was not rescheduled and it does not appear that the issue was explained further to the Veteran.  Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  Further, in the event that valid test results cannot be obtained, the VA examiner should never-the-less review the claims file and attempt to provide an opinion as to whether or not the Veteran's hearing loss was caused or aggravated by her military service, based upon the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and extent of her current hearing loss.  The entire electronic claims file must be reviewed.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings.

It should be noted that hearing loss is noted on the Veteran's May 1989 entrance examination.  

It should also be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should then opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's preexisting bilateral hearing loss worsened in severity in service, and if so, whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or aggravation of the disorder beyond its natural progression.  

In making this determination, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

The examiner should also specifically discuss the Veteran's service treatment records and the March 2010 VA examination in his or her opinion.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran should be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




